 
Exhibit 10.1

 

*Information in this exhibit marked [***] has been excluded pursuant to
Regulation S-K, Item 601(b)(10). Such excluded information is not material and
would likely cause competitive harm to the registrant if publicly disclosed.
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “ Agreement”) is made as of March 19,
2019 (the “Effective Date”) by and between CorMedix Inc., a Delaware corporation
with principal executive offices at 400 Connell Drive, Suite 5000 Berkeley
Heights, NJ 07922 (the “Company”), and Phoebe Mounts (“Executive”). Each of the
Company and Executive is referred to herein as a “Party” and together they are
referred to as the “Parties.”
 
TERMS
 
In consideration of the foregoing premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:
 
1. Employment.
 
(a) Services. Executive will serve as the Company’s Executive Vice President and
General Counsel as Head of Regulatory, Compliance and Legal commencing on May 1,
2019 (the “Start Date”). Executive will report directly to, and be subject to
the supervision of, the Company’s Chief Executive Officer (“CEO”). Executive
will perform such services for the Company and have such powers,
responsibilities and authority as are customarily associated with the position
of Executive Vice President and General Counsel. Executive shall perform such
other duties as may otherwise be reasonably assigned to the Executive from time
to time by the CEO, and reasonably agree to modifications as appropriate based
on the needs of the Company.
 
(b) Acceptance. Executive hereby accepts such employment subject to the terms of
this Agreement.
 
2. Term.
 
The duration of employment under this Agreement shall commence on the Start Date
and shall continue for a term of three (3) years thereafter, unless sooner
terminated pursuant to Section 8 (such three-year period referred to herein as
the “Initial Term”); provided, however, that on the expiration of the Term, the
Term shall be extended automatically for additional, successive one-year periods
(such extended periods referred to herein as the “Extended Term”), unless one
Party shall notify the other in writing at least ninety (90) days before the
initial expiration of the Initial Term or the expiration of any successive
one-year period during the Extended Term that this Agreement shall not be so
extended after such expiry (a “Notice of Nonrenewal”). The Initial Term and the
Extended Term collectively shall be referred to herein as the “Term.”
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement specified in Sections 5, 6, 9, 10, 11, 12, and 13 shall survive
the expiration or termination hereof.
 
 
1

 
 
3. Duties; Place of Performance.
 
(a) Duties. Executive will be employed on a full-time basis. Executive (i) shall
devote all of her business time, attention and energies to the business and
affairs of the Company, shall use her best efforts to advance the interests of
the Company, and shall perform her duties diligently and to the best of her
ability, in compliance with the Company’s policies and procedures and the laws
and regulations that apply to the Company’s business; and (ii) shall not be
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, that will interfere with
the performance by Executive of her duties hereunder or Executive’s availability
to perform such duties or that Executive knows, or should reasonably know, will
adversely affect, or negatively reflect upon, the Company. Executive may serve
as a director on for profit boards, or on an advisory committee thereof,
including for other pharmaceutical and life science companies, with the advance
consent of the Company’s Board of Directors (the “Board”), such consent not to
be unreasonably withheld.
 
(b) Place of Performance. The duties to be performed by Executive hereunder
shall be performed remotely, subject to reasonable travel requirements on behalf
of the Company, and provided that the Company can require Executive to work at
the Company’s headquarters for a reasonable number of days per month.
 
4. Compensation.
 
As full compensation for Executive’s performance of services as an employee of
the Company, the Company shall pay Executive as follows:
 
(a) Base Salary. During the Initial Term, the Company shall pay Executive an
annual base salary of Three Hundred Fifty Thousand Dollars ($350,000) (as it may
be increased from time to time as provided hereunder, the “Base Salary”), less
applicable withholdings and deductions. Payment shall be made in accordance with
the Company’s normal payroll practices. Upon the expiration of the Initial Term,
the Company’s Board, or its Compensation Committee, shall review the Base Salary
to determine whether an increase in the amount thereof is warranted in its sole
discretion. The Base Salary will not be decreased unless (i) all officers and/or
members of the Company’s executive management team experience an equal or
greater percentage reduction in annual base salary and/or total compensation;
and (ii) Executive’s Base Salary reduction is no greater than twenty-five (25)
percent.
 
(b) Annual Bonus. Subject to the following provisions of this Section 4(b),
Executive shall be eligible to receive an annual target bonus, less applicable
withholdings and deductions, in an amount not to exceed thirty (30) percent of
the Base Salary then in effect, as determined by the Board (or its Compensation
Committee) in good faith based upon the achievement, during the year in
question, of both personal and Company-wide objectives established by the
Company’s CEO after consultation with Executive and approved by the Board (or
its Compensation Committee) at the beginning of each year. The Company will
endeavor to establish a given year’s performance objectives within the first 30
days of the year. For calendar year 2019, the bonus will be pro-rated based on
the portion of the year actually worked, and initial performance objectives will
be established within 30 days after the Start Date. Executive must be employed
by the Company through December 31 of a given year in order to earn the annual
bonus for such year; provided that, in accordance with Section 9(c), Executive
will be eligible to receive a prorated annual bonus where Executive’s employment
is terminated by the Company other than as a result of Executive’s death or
Disability, other than by Notice of Nonrenewal and other than for Cause, or
where Executive terminates Executive’s employment for Good Reason (as defined
below) before the final day of the bonus year. The annual bonus for a given year
will be paid no later than March 15 of the year following the year to which it
relates.
 
 
2

 
 
Stock Options. The Company will grant to Executive stock options to purchase
Three Hundred Fifty Thousand (350,000) shares of the Company’s outstanding
common stock (the “Options”). The Options shall be granted pursuant to and
subject to the terms and conditions of the Company’s 2013 Stock Incentive Plan,
as amended (the “Plan”) and shall be further subject to the terms of stock
option agreements to be entered into between Executive and the Company. The
exercise price of the Options will be equal to the closing price of the
Company’s common stock on the applicable date of grant on the New York Stock
Exchange (“NYSE”). The Options will be divided into “Time Options” and
“Milestone Options” as described below. The “Time Options” will be 210,000 of
the total Options, and will vest over four (4) years in four (4) equal annual
installments on the first four anniversaries of the Start Date, subject to
Executive’s three (3) year employment with the Company. The “Milestone Options”
will be the remaining 140,000 of the total Options, and will vest as follows:
(i) 90,000 of the Milestone Options will vest upon [***] and (ii) 50,000 of the
Milestone Options will vest upon [***], provided, with respect to each tranche
of the Milestone Options, Executive remains an employee of, or a consultant to,
the Company through the applicable vesting date, and provided further that such
Milestone Options will be forfeited if performance of the objectives associated
with the Milestone Options is not achieved.
 
(c) Withholding. The Company will withhold from any amounts payable under this
Agreement such federal, state and local taxes as the Company determines are
required to be withheld pursuant to applicable law.
 
(d) Expenses. The Company will reimburse Executive for all normal, usual and
necessary expenses incurred by Executive in furtherance of the business and
affairs of the Company, including without limitation reasonable travel, lodging,
meals, and entertainment upon timely receipt by the Company of appropriate
vouchers or other proof of Executive’s expenditures and otherwise in accordance
with any expense reimbursement policy as may from time to time be adopted by the
Company. Such reimbursements will be made in a timely manner within 30 days of
the date of submission of the relevant documentation relating to the expense
incurred and in accordance with the policies of the Company, but in no event
later than December 31 of the year following the year in which Executive incurs
such expense. The amount of expenses eligible for reimbursement during one year
will not affect the expenses eligible for reimbursement in any other year, and
is not subject to liquidation or exchange for another benefit.
 
(e) Other Benefits. Executive shall be entitled to all rights and benefits for
which she shall be eligible under any benefit or other plans (including, without
limitation, dental, medical, medical reimbursement and hospital plans, pension
plans, employee stock purchase plans, profit sharing plans, bonus plans,
prescription drug reimbursement plans, short and long term disability plans,
life insurance and other so-called “fringe” benefits) as the Company shall make
available to its senior executives from time to time. All such benefits are
subject to the provisions of their respective plan documents in accordance with
their terms and are subject to amendment or termination by the Company without
Executive’ s consent.
 
 
3

 
 
(f) Vacation. Executive shall be entitled to a vacation up to four (4) weeks per
annum, of which no more than two (2) weeks may be taken consecutively, in
addition to holidays observed by the Company and reasonable periods of paid
personal and sick leave. All such paid time off shall accrue and be used in
accordance with the Company’s established policies and procedures.
 
(h)           Future Equity. After the Initial Term, Executive shall be eligible
for future equity grants, in the discretion of the Board (or its Compensation
Committee).
 
5. Confidential Information and Inventions.
 
(a) Confidential Information; Non-Disclosure and Non-Use. Executive recognizes
and acknowledges that in the course of her duties she will receive confidential
or proprietary information of the Company, its affiliates or third parties with
whom the Company or any such affiliates has an obligation of confidentiality.
Accordingly, during and after the Term, Executive agrees to keep confidential
and not disclose or make accessible to any other person or entity or use for any
other purpose other than in connection with the fulfillment of her duties under
this Agreement, any “Confidential and Proprietary Information” (defined below)
owned by, or received by or on behalf of the Company or any of its affiliates.
The term “Confidential and Proprietary Information” shall include, but shall not
be limited to, confidential or proprietary scientific or technical information,
data, formulas and related concepts, business plans (both current and under
development), client lists, promotion and marketing programs, trade secrets, or
any other confidential or proprietary business information relating to
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, manufacturing processes, financing
methods, and any and all information relating to the operation of the Company’s
business which the Company may from time to time designate as confidential or
proprietary or that Executive reasonably knows should be, or has been, treated
by the Company as confidential or proprietary. Executive expressly acknowledges
that the Confidential and Proprietary Information constitutes a protectable
business interest of the Company. Confidential and Proprietary Information
encompasses all formats in which information is preserved, whether electronic,
print, or any other form, including all originals, copies, notes, or other
reproductions or replicas thereof. Except in connection with the execution of
Executive’s duties to the Company, Executive agrees: (i) not to use any such
Confidential and Proprietary Information for himself or others; and (ii) not to
take any Company material or reproductions (including but not limited to
writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof from the Company’s
offices at any time during her employment by the Company.
 
(b) Return of Property. Upon request during employment and immediately at the
termination of her employment for any reason, Executive will return to the
Company all Confidential and Proprietary Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of the
Company in her possession or under her control. If requested by the Company,
Executive will certify in writing that all such materials have been returned to
the Company. Executive also expressly agrees that immediately upon the
termination of her employment with the Company for any reason, Executive will
cease using any secure website, computer systems, e-mail system, phone system or
voicemail service provided by the Company for the use of its employees.
Notwithstanding the foregoing, Executive may retain her address book to the
extent it only contains contact information.
 
 
4

 
 
(c) Exceptions. Confidential and Proprietary Information does not include any
information that: (i) at the time of disclosure is generally known to, or
readily ascertainable by, the public; (ii) becomes known to the public through
no fault of Executive or other violation of this Agreement; or (iii) is
disclosed to Executive by a third party under no obligation to Executive’s
knowledge to maintain the confidentiality of the information. The restrictions
in Section 5(a) above will not apply to any information the extent that that
Executive is required to disclose such information by law, provided that the
Executive (x) notifies the Company of the existence and terms of such
obligation, (y) gives the Company prompt notice to seek a protective or similar
order to prevent or limit such disclosure, and (z) only discloses that
information actually required to be disclosed. Notwithstanding the foregoing,
nothing in this Agreement is meant to prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the SEC, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Executive shall
not be required to obtain the prior authorization of the Company to make any
such reports or disclosures and is not required to notify the Company that she
has made such reports or disclosures.
 
(d) Notice Of Immunity From Liability For Confidential Disclosure Of A Trade
Secret To The Government Or In A Court Filing. Pursuant to the Federal Defend
Trade Secrets Act of 2016, Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. An individual who files a lawsuit
for retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, if the individual (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.
 
(e) Inventions. Executive agrees that all inventions, discoveries, improvements
and patentable or copyrightable works (“Inventions”) initiated, conceived or
made by her in the course of her employment with the Company, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United States Copyright Act (17 U.S.C., Section 101). The Company shall be the
sole owner of all patents, copyrights, trade secret rights, and other
intellectual property or other rights in connection therewith; provided, however
that this Section 5(e) shall not apply to Inventions which are not related to
the business of the Company and which are made and conceived by Executive not
during normal working hours, not on the Company’s premises and not using the
Company’s tools, devices, equipment or Confidential and Proprietary Information.
Subject to the foregoing, Executive hereby assigns to the Company all right,
title and interest she may have or acquire in all Inventions; provided, however,
that the Board may in its sole discretion agree to waive the Company’s rights
pursuant to this Section 5(e).
 
 
5

 
 
(f) Further Actions and Assistance. Executive agrees to cooperate reasonably
with the Company and at the Company’s expense, both during and after her
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents, trademarks and other intellectual property
rights (both in the United States and foreign countries) relating to the
Inventions. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, that the
Company reasonably may deem necessary or desirable in order to protect its
rights and interests in any Inventions. Executive further agrees that if the
Company is unable, after reasonable effort, to secure Executive’s signature on
any such papers, any officer of the Company shall be entitled to execute such
papers as her agent and attorney-in-fact and Executive hereby irrevocably
designates and appoints each officer of the Company as her agent and
attorney-in-fact to execute any such papers on her behalf and to take any and
all actions as the Company reasonably may deem necessary or desirable in order
to protect its rights and interests in any Inventions, under the conditions
described in this Section 5(f).
 
(g) Prior Inventions. Executive will not assert any rights to any invention,
discovery, idea or improvement relating to the business of the Company or to her
duties hereunder as having been made or acquired by Executive prior to her work
for the Company, except for the matters, if any, described in Appendix A to this
Agreement.
 
(h) Disclosure. Executive agrees that she will promptly disclose to the Company
all Inventions initiated, made, conceived or reduced to practice by her, either
alone or jointly with others, during the Term.
 
(i) Survival. The provisions of this Section 5 shall survive any termination of
this Agreement.
 
 
6

 
 
6. Non-Competition, Non-Solicitation and Non-Disparagement.
 
(a) Executive understands and recognizes that her services to the Company are
special and unique and that in the course of performing such services Executive
will have access to and knowledge of Confidential and Proprietary Information.
Executive agrees that, during the Term and the twelve (12) month period
immediately following Executive’s separation from employment (the “Termination
Restriction Period”), whether such separation is voluntary or involuntary, she
shall not in any manner, directly or indirectly, on behalf of herself or any
person, firm, partnership, joint venture, corporation or other business entity
(“Person”), enter into or engage in any business involving the development or
commercialization of a preventive anti-infective product that would be a
competitor of Neutrolin or a product containing taurolidine or any other product
being actively developed or produced by the Company as of the date of
Executive’s termination of employment (the “Business of Company”), either as an
individual for her own account, or as a partner, joint venturer, owner,
executive, employee, independent contractor, principal, agent, consultant,
salesperson, officer, director or shareholder of such Person, in any capacity
that requires or could result in Executive’s intentional, unintentional, or
inevitable use of the Confidential and Proprietary Information and/or requires
Executive to perform services substantially similar to those performed for the
benefit of the Company during the Term, within the United States and the
European Union, provided, however, that nothing shall prohibit Executive from
performing executive duties for any Person that does not engage in the Business
of Company. Executive acknowledges that, due to the unique nature of the
Business of the Company, the Company has a strong legitimate business interest
in protecting the continuity of its business interests and its Confidential and
Proprietary Information and the restriction herein agreed to by Executive
narrowly and fairly serves such an important and critical business interest of
the Company. Notwithstanding the foregoing, nothing contained in this Section
6(a) shall be deemed to prohibit Executive from acquiring or holding, solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are engaged in the Business of Company so long as such
securities do not, in the aggregate, constitute more than four percent (4%) of
any class or series of outstanding securities of such corporation; or being a
passive investor holding less than four percent (4%) of a private equity,
venture capital or other commingled fund; and further notwithstanding the
foregoing, nothing contained in this Section 6(a) shall preclude Executive from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which Executive is employed, or to which
Executive provides services, is not engaged in the Business of Company, (ii)
Executive does not provide services, directly or indirectly, to any other
division or operating unit of such multi-divisional business or enterprise
engaged in or proposing to engage in the Business of Company (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and (iii)
the Competitive Divisions, in the aggregate, accounted for less than one-third
of the multi-divisional business or enterprise's consolidated revenues for the
fiscal year, and each subsequent quarterly period, prior to Executive's
commencement of employment with or provision of services to the Division.
 
 
 
7

 
 
(b) Reasonableness of Restriction. Executive hereby acknowledges and agrees that
the covenant against competition provided for pursuant to Section 6(a) is
reasonable with respect to its duration, geographic area and scope. In addition,
Executive acknowledges that the Company engages in the Business of Company
throughout the United States and the European Union. If, at the time of
enforcement of this Section 6, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the Parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein.
 
(c) Non-Solicitation. During the Term and the applicable Termination Restriction
Period (as defined herein), Executive shall not, directly or indirectly, on her
own behalf or on behalf of any person or entity, without the prior written
consent of the Company:
 
(i) solicit or induce any employee, consultant or independent contractor of the
Company or any of its affiliates to leave the employ of (or end a contracting
relationship with) the Company or any affiliate; or hire for any competitive
purpose any employee consultant or independent contractor of the Company; or
hire any former employee who has left the employment of the Company or any
affiliate of the Company within six (6) months of the termination of such
employee's employment with the Company or any such affiliate for any competitive
purpose; or hire any former consultant or independent contractor who has ended
his or her consultancy or contracting relationship with the Company or any
affiliate of the Company within six (6) months of the end of such consultancy or
contracting relationship for any competitive purpose; or hire any former
employee of the Company in knowing violation of such employee's non-competition
agreement with the Company or any such affiliate; or
 
(ii) solicit, divert or take away, or attempt to divert or take away, the
business or patronage of any agent, client or customer of the Company which was
served by the Company during the twelve-month period prior to the termination of
Executive’s employment with the Company; or induce, encourage, or attempt to
induce or encourage any client or customer of the Company which was served by
the Company during the twelve-month period prior to the termination of
Executive’s employment with the Company to reduce, limit, or cancel its business
with the Company.
 
For clarity, the foregoing shall not be violated by general advertising, by
serving as a reference upon request or by actions taken in the good faith
performance of Executive’s duties to the Company.
 
(d) Non-Disparagement. Executive agrees that she shall not directly or
indirectly disparage, whether or not truthfully, the name or reputation of the
Company or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder (provided Executive has had material dealings
with such shareholder) of the Company or any of its affiliates; provided that,
nothing in this Section shall be construed to interfere with Executive’s right
to engage in protected concerted activity under the National Labor Relations
Act. Notwithstanding this Section 6(d), nothing contained herein shall apply to
statements made by Executive (x) in the course of her responsibility to evaluate
the performance and/or participate in any investigation of the conduct or
behavior of officers, employees and/or others, (y) as part of any judicial,
administrative or other legal action or proceeding, or (z) in rebuttal of false
or misleading statements by others, and nothing shall be construed to limit or
impair the ability of Executive to provide truthful testimony in response to any
validly issued subpoena or to file pleadings or respond to inquiries or legal
proceedings by any government agency to the extent required by applicable law.
These non-disparagement obligations will cease to apply two (2) years after
Executive’s termination of employment.
 
 
8

 
 
(e) Enforcement. In the event that Executive breaches or threatens to breach any
provisions of Section 5 or this Section 6, then, in addition to any other rights
the Company may have, it shall be entitled to seek injunctive relief to enforce
such provisions. In the event that an actual proceeding is brought in equity to
enforce the provisions of Section 5 or this Section 6, Executive shall not urge
as a defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies that may be available to it.
 
(f) Remedies Cumulative; Judicial Modification. Each of the rights and remedies
enumerated in Section 6(e) shall be independent of the others and shall be in
addition to and not in lieu of any other rights and remedies available to the
Company at law or in equity. If any of the covenants contained in this Section
6, or any part of any of them, is hereafter construed or adjudicated to be
invalid or unenforceable, the same shall not affect the remainder of the
covenant or covenants or rights or remedies, which shall be given full effect
without regard to the invalid portions. If any of the covenants contained in
this Section 6 is held to be invalid or unenforceable because of the duration of
such provision or the area covered thereby, the Parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision and in its reduced form such provision shall then be
enforceable.
 
(g) Survival. The provisions of this Section 6 shall survive any termination of
this Agreement.
 
7. Representations and Warranties. Executive hereby represents and warrants to
the Company as follows:
 
(a) Neither the execution or delivery of this Agreement nor the performance by
Executive of her duties and other obligations hereunder conflict with or
constitute a default or breach of any covenant or obligation under (whether
immediately, upon the giving of notice or lapse of time or both) any prior
employment agreement, contract, or other instrument to which Executive is a
party or by which she is bound.
 
(b) Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform her duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against her in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform her duties and other obligations hereunder.
 
(c) Executive will not use any confidential information or trade secrets of any
third Party in her employment by the Company in violation of the terms of the
agreements under which she had access to or knowledge of such confidential
information or trade secrets.
 
 
9

 
 
8. Termination.
 
(a) Cause. Executive’s employment hereunder may be terminated by the Company
immediately for “Cause” (defined below). Any of the following actions by
Executive shall constitute “Cause”:
 
(i) The willful failure, disregard or refusal by Executive to perform her
material duties or obligations under this Agreement (other than as a result of
Executive’s mental incapacity or illness, as confirmed by medical evidence
provided by a physician selected by the Company), if such failure, disregard or
refusal is not cured (if curable, as determined in the reasonable discretion of
the Board) within 30 days after receiving written notice from the Board
specifying each such deficiency;
 
(ii) Any willful, intentional or grossly negligent act by Executive having the
effect of materially injuring (whether financially or otherwise) the business or
reputation of the Company or any of its affiliates (other than acts that were
performed in a good faith attempt to advance the business interests of the
Company);
 
(iii) Executive’s conviction of any felony involving moral turpitude (including
entry of a guilty or nolo contendere plea);
 
(iv) The Executive’s qualification as a “bad actor,” as defined by 17 CFR
§230.506(a);
 
(v) The good faith determination by the Board, after a reasonable and good-faith
investigation by the Company, that Executive engaged in some form of harassment
or discrimination prohibited by law (including, without limitation, harassment
on the basis of age, sex or race) unless Executive’s actions were specifically
directed by the Board;
 
(vi) Any material misappropriation or embezzlement by Executive of the property
of the Company or its affiliates (whether or not a misdemeanor or felony); or
 
(vii) A material breach of this Agreement by Executive in the event Executive
has failed to cure such breach (if curable, as determined in the reasonable
discretion of the Board) within 30 days after receiving written notice from the
Board specifying such breach.
 
(b) Death. Executive’s employment hereunder shall be terminated upon Executive’s
death.
 
(c) Disability. The Company may terminate Executive’s employment hereunder due
to Executive’s “Disability” (defined below) while Executive is so Disabled. For
purposes of this Agreement, a termination due to Executive’s “Disability” shall
be deemed to have occurred if the Executive has not been able to perform her
material duties for 90 consecutive days or 90 days in a 180 day period, due to
the condition of Executive’s physical, mental or emotional health, taking into
account the Company’s obligations under the applicable provisions of the
Americans with Disabilities Act, as amended, the Family and Medical Leave Act,
and any similar applicable law.
 
 
10

 
 
(d) Good Reason. Executive may terminate her employment hereunder for “Good
Reason” (as defined below) pursuant to the procedures set forth in this Section
8(d). In order for Executive to resign for Good Reason, Executive must provide
written notice to the Board of the existence of the Good Reason condition within
sixty (60) days of the initial existence of such Good Reason condition. Upon
receipt of such notice, the Company will have thirty (30) days during which it
may attempt to remedy the Good Reason condition. If so remedied, Executive may
not resign for Good Reason based on such condition. If the Good Reason condition
is not remedied within such thirty (30) day period, Executive may resign based
on the Good Reason condition specified in the notice effective no later than
thirty (30) days following the expiration of the thirty (30) day cure period.
The term “Good Reason” shall mean any of the following occurring without the
Executive’s consent:
 
(i) any material breach of this Agreement by the Company;
 
(ii) any material diminution by the Company of Executive’s responsibilities or
authority;
 
(iii) a material reduction in Executive’s annual Base Salary unless (i) all
officers and/or members of the Company’s executive management team experience an
equal or greater percentage reduction in annual base salary and/or total
compensation; and (ii) Executive’s Base Salary and/or total compensation
reduction is no greater than twenty-five (25) percent; or
 
(iv) a material reduction in Executive’s target bonus level unless: (i) all
officers and/or members of the Company’s executive management team experience an
equal or greater percentage reduction related to target bonus levels; and (ii)
Executive’s target bonus level reduction is no greater than twenty-five (25)
percent.
 
(e) Without Cause. The Company may terminate Executive’s employment (i)
effective upon written notice to Executive at any time for any reason other than
for Cause or Executive’s Disability, or (ii) by providing a Notice of Nonrenewal
to the other Party pursuant to the terms of Section 2.
 
(f) Resignation. Executive may resign for a reason other than Good Reason at any
time upon thirty (30) days written notice of termination to the Company, or by
providing a Notice of Nonrenewal to the other Party pursuant to the terms of
Section 2.
 
9. Compensation upon Termination.
 
In the event Executive’s employment is terminated, the Company shall pay to
Executive the Base Salary and benefits otherwise payable to her under Section 4
through the last day of her actual employment by the Company, along with the
annual bonus as described in Section 4(b) for any completed fiscal year not yet
paid, in addition to any reimbursable business expenses subject to Company
policy and any amounts due under any benefit plan or program in accordance with
its terms (together, the “Accrued Compensation”). Except for the Accrued
Compensation, rights to indemnification and directors’ and officers’ liability
insurance, and as otherwise required by law, Executive will have no further
entitlement hereunder to any other compensation or benefits from the Company
except as expressly provided below:
 
 
11

 
 
(a) Death or Disability. If Executive’s employment is terminated as a result of
her death or Disability, the Company shall pay to Executive or to Executive’s
estate, as applicable, the Accrued Compensation.
 
(b) Cause. If Executive’s employment is terminated by the Company for Cause,
Executive shall not be entitled to receive any payments or benefits other than
the Accrued Compensation, rights to indemnification and directors’ and officers’
liability insurance and as otherwise required by law. All equity awards granted
to Executive by the Company that have not vested as of the date of termination
shall be forfeited to the Company as of such date.
 
(c) Other than for Cause, Non-Renewal, Death or Disability. If the Company
terminates Executive’s employment, other than as a result of Executive’s death
or Disability, other than by Notice of Nonrenewal and other than for Cause, or
if Executive terminates Executive’s employment for Good Reason, then conditioned
upon Executive executing a Release (as defined below) following such
termination, the Company will provide to Executive the following separation
benefits: (i) payment of the Accrued Compensation, rights to indemnification and
directors’ and officers’ liability insurance and any rights or privilege
otherwise required by law, (ii) payment to Executive of nine (9) months of her
Base Salary, (iii) payment to Executive on a prorated basis of the target bonus
for the year of termination based on the actual achievement of the objectives
referenced in Section 4(b), (iv) if Executive timely elects continued health
insurance coverage under COBRA, payment to Executive of a portion of the premium
necessary to continue such coverage for Executive and Executive’s eligible
dependents that is equal to the portion paid for by the Company during
Executive’s employment, until the conclusion of the time when Executive is
receiving continuation of Base Salary payments or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium times the number of
months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code, and (v) all Time Options that
are scheduled to vest on or before the next succeeding anniversary of the date
of termination shall be accelerated and deemed to have vested as of the
termination date; provided that, for the avoidance of doubt, the Milestone
Options whose vesting requirements have not been successfully met as of the date
of Executive’s termination of employment or resignation with Good Reason will
not accelerate. The separation benefits set forth above are conditioned upon
Executive executing a release of claims against the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns in form acceptable to the Company (the “Release”)
within the time specified therein, which Release is not revoked within any time
period allowed for revocation under applicable law. The salary continuation
described in Section 9(c)(ii) above will be payable to Executive over time in
accordance with the Company’s payroll practices and procedures beginning on the
sixtieth (60th) day following the termination of Executive’s employment with the
Company, provided that the Company, in its sole discretion but in accordance
with Internal Revenue Code Section 409A, may begin the payments earlier.
 
 
12

 
 
(d) By Notice of Non-Renewal. If, pursuant to Section 8(f), Executive terminates
her employment hereunder by written notice of termination without Good Reason or
if either Party terminates Executive’s employment by providing a Notice of
Nonrenewal to the other Party, Executive shall not be entitled to receive any
payments or benefits other than the Accrued Compensation, rights to
indemnification and directors’ and officers’ liability insurance and as
otherwise required by law.
 
(e) This Section 9 sets forth the only obligations of the Company with respect
to the termination of Executive’s employment with the Company, and Executive
acknowledges that, upon the termination of her employment, she shall not be
entitled to any payments or benefits which are not explicitly provided in this
Section 9, except as required by law or the terms of another employee plan,
program or arrangement covering her.
 
(f) The obligations of the Company that arise under this Section 9 shall survive
the expiration or earlier termination of this Agreement.
 
10. Change In Control.
 
(a) Change In Control Defined. The term “Change In Control” shall have the same
meaning as defined in the Plan, as in effect on the date of this Agreement.
 
(b) Consequence upon Executive’s Termination Without Cause or Executive’s
Resignation With Good Reason. Upon Executive’s termination of employment by the
Company without Cause or Executive’s resignation of employment with Good Reason
within twenty-four months after a Change In Control, the Company shall provide
Executive the following separation benefits: (i) payment of the Accrued
Compensation, rights to indemnification and directors’ and officers’ liability
insurance and any rights or privilege otherwise required by law, (ii) payment to
Executive of her Base Salary and full target bonus over a period of nine (9)
months, (iii) payment to Executive on a prorated basis for any partial bonus
earned by Executive based on the achievement of the objectives referenced in
Section 4(b), (iv) if Executive timely elects continued health insurance
coverage under COBRA, payment to Executive of the entire premium necessary to
continue such coverage for Executive and Executive’s eligible dependents until
the conclusion of the time when Executive is receiving continuation of Base
Salary payments or until Executive becomes eligible for group health insurance
coverage under another employer’s plan, whichever occurs first, provided however
that the Company has the right to terminate such payment of COBRA premiums on
behalf of Executive and instead pay Executive a lump sum amount equal to the
COBRA premium times the number of months remaining in the specified period if
the Company determines in its discretion that continued payment of the COBRA
premiums is or may be discriminatory under Section 105(h) of the Code, and (v)
all unvested Options held by Executive shall be accelerated and deemed to have
vested as of the date of the Executive’s termination of employment. All Options
that have vested (or been deemed pursuant to the immediately preceding sentence
to have vested) as of the date of Executive’s termination of employment shall
remain exercisable until the earlier of the date that is twelve (12) months
following such termination or the expiration date applicable under the
respective Option grant(s). The separation benefits set forth above are
conditioned upon Executive executing a Release within the time specified
therein, which Release is not revoked within any time period allowed for
revocation under applicable law. The salary continuation described in Section
10(b)(ii) above will be payable to Executive over time in accordance with the
Company’s payroll practices and procedures beginning on the sixtieth (60th) day
following the termination of Executive’s employment with the Company, provided
that the Company, in its sole discretion but in accordance with Section 409A
(defined below), may begin the payments earlier.
 
 
13

 
 
(c) Potential Adjustments due to Tax Implications. Notwithstanding anything in
this Agreement or any other agreement between Executive and the Company to the
contrary, but subject to this Section 10(c), the Company will effectuate the
acceleration contemplated under Section 10(b) and will make the payments and
other acceleration of benefits under this Agreement and other compensatory
arrangements without regard to whether Section 280G of the Code would limit or
preclude the deductibility of such payments or benefits. However, if reducing or
eliminating any payment and/or other benefit (including the vesting of her
options or other equity compensation) would increase the “Total After-Tax
Payments” (defined below), then the amounts payable to Executive will be reduced
or eliminated as follows (or in such other manner as Executive may specify at
the applicable time if permitted to do so without violation of Internal Revenue
Code Sections 280G, 409A and 4999) to the extent necessary to maximize such
Total After-Tax Payments:
 
(i) first, by reducing or eliminating any cash payments or other benefits (other
than the vesting of any options or stock) and
 
(ii) second, by reducing or eliminating the vesting of options and stock that
occurs as a result of a Change in Control or other event covered by Section 280G
of the Code in reverse order of vesting and with grants whose parachute value is
calculated without regard to Treasury Regulations 280G-1 Q&A 24(c) being reduced
prior to those subject to Q&A 24(c).
 
The Company’s independent, certified public accounting firm will determine
whether and to what extent payments or vesting are required to be reduced or
eliminated in accordance with the foregoing. If there is ultimately determined
to be an underpayment of or overpayment to Executive under this provision, the
amount of such underpayment or overpayment will be immediately paid to Executive
or refunded by her, as the case may be, with interest at the applicable federal
rate under the Code. The term “Total After­Tax Payments” means the total value
of all “parachute payments” (as that term is defined in Section 280G(b)(2) of
the Code) made to Executive or for her benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code). The cost of
the accountant shall be paid by the Company and the accountant shall deliver to
the parties its calculations in a form that can be relied upon for filing of tax
returns. The calculations made pursuant to this section shall be made by
allocating the full summary compensation table value (from the latest filed
proxy) or an estimate thereof of the Executive’s annual total compensation to
the noncompetition provisions set forth in this Agreement.
 
11. Indemnification.
 
The Company shall defend and indemnify Executive in regard to her capacities
with the Company, its affiliates and its benefit plans to the fullest extent
permitted under the Delaware General Corporate Law (the “DGCL”). The Company
shall also establish a policy for indemnifying its officers and directors,
including but not limited to Executive, for all actions permitted under the DGCL
taken in good faith pursuit of their duties for the Company, including, but not
limited to, the obtaining of an appropriate level of directors and officers
liability insurance coverage and including such provisions in the Company’s
bylaws or certificate of incorporation, as applicable and customary. Executive
shall be designated as a named insured on such directors and officers liability
insurance policy. Executive’s rights to, and the Company’s obligation to
provide, indemnification shall survive termination of this Agreement.
 
 
14

 
 
12. Compliance with Code Section 409A.
 
(a) Intent of the Parties. The intent of the Parties is that the payments,
compensation and benefits under this Agreement will be exempt from or comply
with Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder (collectively “Section 409A”)
and, in this connection, the Agreement shall be interpreted to be exempt or in
compliance with Section 409A. Further, if any benefit or payment payable under
this Agreement is deemed to not comply with Section 409A, the Company and
Executive agree to renegotiate in good faith any such benefit or payment
(including, without limitation, as to the timing of any severance payments
payable hereunder) so that either (i) Section 409A will not apply or (ii)
compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive to the greatest extent
possible the after-tax economic equivalent of what otherwise has been provided
to Executive pursuant to the terms of this Agreement, and provided further, that
any deferral of payments or other benefits shall be only for such time period as
may be required to comply with Section 409A.
 
(b) Potential Delay of Payment(s) and Adjustments. For the avoidance of doubt,
the Parties intend that payments of the separation benefits set forth in Section
9 and Section 10 above satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9). If any payment, compensation
or other benefit provided to Executive in connection with her separation from
service is determined, in whole or in part, to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and Executive is a “specified
employee” within the meaning of Section 409A, no part of such payments shall be
paid before the day that is six (6) months plus one (1) day after the
termination date or her earlier death (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the termination date and the New Payment Date shall be paid to Executive
in a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.
 
(c) Separation from Service. Notwithstanding anything to the contrary set forth
herein, any payments and benefits provided under Section 9 or Section 10 above
that constitute “deferred compensation” within the meaning of Section 409A will
not commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h)), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur additional tax under Section 409A.
 
(d) Installments. If any payment, compensation or other benefit required by the
Agreement is to be paid in a series of installment payments, each individual
payment in the series shall be considered a separate payment for purposes of
Section 409A.
 
 
15

 
 
13. Miscellaneous.
 
(a) Governing Law. This Agreement and all questions relating to its validity,
interpretation, performance, remediation, and enforcement (including, without
limitation, provisions concerning limitations of actions) shall be governed by
and construed in accordance with the substantive laws of the State of Delaware,
notwithstanding any choice-of-law doctrines of that jurisdiction or any other
jurisdiction that ordinarily would or might cause the substantive law of another
jurisdiction to apply.
 
(b) Personal Jurisdiction. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT MAY ONLY BE
BROUGHT AND ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN SOMERSET COUNTY,
NEW JERSEY, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS THEREFORE. THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN SUCH COURTS, AS WELL
AS ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN ANY INCONVENIENT FORUM.
 
(c) Service of Process. THE PARTIES FURTHER IRREVOCABLY CONSENT TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN THE MANNER AND TO THE
ADDRESS SPECIFIED IN SECTION 13(h) OF THIS AGREEMENT.
 
(d) Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT THEREOF. EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
 
16

 
 
(e) Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive. The Company may assign its rights,
together with its obligations, hereunder only in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets and to an assignee who assumes such obligations by law or in writing,
only with the written agreement of the Executive. Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto,
and their respective heirs, legal representatives, successors and assigns.
 
(f) Amendment. This Agreement cannot be amended orally, or by any course of
conduct or dealing, but only by a written agreement duly executed by the
Parties.
 
(g) Waiver. The failure of either Party to insist upon the strict performance of
any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and such
terms, conditions and provisions shall remain in full force and effect. No
waiver of any term or condition of this Agreement on the part of either Party
shall be effective for any purpose whatsoever unless such waiver is in writing
and signed by such Party. Unless the written waiver instrument expressly
provides otherwise, no waiver by a Party of any right or remedy or breach by the
other Party in any particular instance shall be construed to apply to any right,
remedy or breach arising out of or related to a subsequent instance.
 
(h) Notices. All notices, demands or other communications desired or required to
be given by a Party to the other Party shall be in writing and shall be deemed
effectively given upon (i) personal delivery to the Party to be notified, (ii)
upon confirmation of receipt of fax or other electronic transmission, (iii) one
business day after deposit with a reputable overnight courier, prepaid for
priority overnight delivery, or (iv) five days after deposit with the United
States Postal Service, postage prepaid, certified mail, return receipt
requested, in each case to the Party to be notified at the Company’s principal
executive officers in the case of the Company and at the latest address of the
Executive on the books of the Company in the case of the Executive; or to such
other addresses and to the attention of such other individuals as either Party
shall have designated to the other by notice given in the foregoing manner.
 
(i) Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral between the Parties, relating to the subject matter hereof.
 
(j) Affiliate and Control Defined. As used in this Agreement, the term
“affiliate” of a specified Person shall mean and include any Person controlling,
controlled by or under common control with the specified Person. A Person shall
be deemed to “control” another Person if such first Person possesses directly or
indirectly the power to direct, or cause the direction of, the management and
policies of the second Person, whether through the ownership of voting
securities, by contract or otherwise.
 
 
17

 
 
(k) Captions, Headings and Cross-References. The section headings contained
herein are for reference purposes and convenience only and shall not in any way
affect the meaning or interpretation of this Agreement. Except as expressly set
forth otherwise, all cross-references to sections refer to sections of this
Agreement.
 
(l) Severability. In addition to, and not in conflict with, the provisions of
Sections 6(b) and 6(f), the Parties agree that each and every provision of this
Agreement shall be deemed valid, legal and enforceable in all jurisdictions to
the fullest extent possible. Any provision of this Agreement that is determined
to be invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction, be adjusted and reformed rather than voided, if possible, in order
to achieve the intent of the Parties. Any provision of this Agreement that is
determined to be invalid, illegal or unenforceable in any jurisdiction which
cannot be adjusted and reformed shall for the purposes of that jurisdiction, be
voided. Any adjustment, reformation or voidance of any provisions of this
Agreement shall only be effective in the jurisdiction requiring such adjustment
or voidance, without affecting in any way the remaining provisions of this
Agreement in such jurisdiction or adjusting, reforming, voiding or rendering
that provision or any other provision of this Agreement invalid, illegal or
unenforceable in any other jurisdiction.
 
(m) Counterpart Execution. This Agreement may be executed in one or more
counterparts each of which shall be an original document and all of which
together shall constitute one and the same instrument. The Parties acknowledge
that this Agreement may be executed and delivered by means of electronic
signatures and that use and acceptance of electronic signatures to bind the
Parties represents the voluntary agreement and intention of the Parties to
conduct this transaction by electronic means. The Parties agree that execution
and delivery by electronic means will have the same legal effect as if
signatures had been manually written on this Agreement. This Agreement will be
deemed lawfully executed by the Parties by such action for purposes of any
statute or rule of law that requires this Agreement to be executed by the
Parties to make the mutual promises, agreements and obligations of the Parties
set forth herein legally enforceable. Facsimile and .pdf exchanges of signatures
will have the same legal force and effect as the exchange of original
signatures. THE PARTIES HEREBY WAIVE ANY RIGHT TO RAISE ANY DEFENSE OR WAIVER
BASED UPON EXECUTION OF THIS AGREEMENT BY MEANS OF ELECTRONIC SIGNATURES IN ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT. The Parties agree that
the legal effect, validity and enforceability of this Agreement will not be
impaired solely because of its execution in electronic form or that an
electronic record was used in its formation. The Parties acknowledge that they
are capable of retaining electronic records of this transaction.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the date set forth above.
 
 
Signature page follows.
 
 
18

 
 
CORMEDIX INC.
 
 
 
By: /s/ Khoso Baluch
Name: Khoso Baluch
Title: Chief Executive Officer
Date: March 17, 2019
EXECUTIVE:
 
 
 
/s/ Phoebe Mounts
Phoebe Mounts
 
Date: March 19, 2019                                                       
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
APPENDIX A
 
PRIOR INVENTIONS
 
None

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
